364 F.2d 991
James P. DAMERON, Appellant,v.W. E. HARSON et al., Appellees.
No. 23433.
United States Court of Appeals Fifth Circuit.
July 25, 1966.

Appeal from the United States District Court for the Western District of Louisiana; Richard J. Putnam, Judge.
J. Minos Simon, Lafayette, La., for appellant.
Bertrand DeBlanc, Frances Maguire Gilfoil, Lafaytte, la., Nolan J. Edwards, Crowley, La., for appellees.
Before BROWN, BURGER,1 and WISDOM, Circuit Judges.
PER CURIAM:


1
James P. Dameron, under indictment for murder and in the custody of the Sheriff of Lafayette Parish, Louisiana, filed this application for habeas corpus.  In addition, he has prayed for injunctive relief against the Sheriff, the District Attorney of the Fifteenth Judicial District of Louisiana, and a Judge of the Fifteenth Judicial District Court, to restrain them from proceeding with his prosecution.  The district court, after a hearing February 9, 1956, dismissed the application.  Dameron appeals from the order of the district court.


2
The district judge's opinion thoroughly reviews the facts and the law relevant to the petitioner's contentions.  We adopt that opinion as the opinion of this Court and affirm the judgment below.  Dameron v. Harson et al., W.D.La.1966, 255 F.Supp. 533.



1
 Of the District of Columbia Circuit, sitting by Designation